AILSHIE, J.
This is an appeal from a judgment of the district court which sustains the validity of a sale made by the state of about 10,400 acres of state lands. All of the questions raised in this case are considered and disposed of in the case of Pike v. State Board of Land Commissioners, ante, p. 268, 113 Pac. 447, decided by this court at the present term. It is therefore unnecessary to further review or consider those questions in this case. Upon the authority of Pike v. State Board of Land Commissioners, the judgment in this case should be affirmed, and it is so ordered.
Stewart, C. J., and Sullivan, J., concur.